           Case 1:19-cr-00018-DAD-BAM Document 29 Filed 01/21/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00018-DAD-BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE TRIAL DATE
                                                         AND EXCLUDE TIME UNDER THE SPEEDY
13                          v.                           TRIAL ACT; FINDINGS AND ORDER
14   KEVIN CROWNOVER,                                    DATE: March 9, 2021
                                                         TIME: 8:30 a.m.
15                                Defendant.             COURT: Hon. Dale A. Drozd
16

17          This case is set for jury trial on March 9, 2021. On May 14, 2020, this Court issued General

18 Order 618, which indefinitely continues the prior suspension of all jury trials in the Eastern District of

19 California and the prior courthouse closures as set forth in General Order 617. These and previous

20 General Orders were entered to address public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00018-DAD-BAM Document 29 Filed 01/21/21 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date
21 for the trial. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for jury trial on March 9, 2021.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00018-DAD-BAM Document 29 Filed 01/21/21 Page 3 of 4


 1         2.     By this stipulation, defendant now moves to continue the jury trial until July 27, 2021,

 2 and to exclude time between March 9, 2021, and July 27, 2021

 3         3.     The parties agree and stipulate, and request that the Court find the following:

 4                a)       The government has represented that the discovery associated with this case has

 5         been either produced directly to counsel and/or made available for inspection and copying.

 6                b)       Counsel for defendant desires additional time to review discovery, consult with

 7         his out of custody client, conduct investigation, and prepare for trial.

 8                c)       Counsel for defendant believes that failure to grant the above-requested

 9         continuance would deny him the reasonable time necessary for effective preparation, taking into

10         account the exercise of due diligence.

11                d)       The government does not object to the continuance.

12                e)       In addition to the public health concerns cited by the General Orders and

13         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14         this case because:

15                     •   The trial would involve individuals, including defense counsel, with high-risk

16                         factors for serious complications were they to contract COVID-19.

17                     •   Counsel and other relevant individuals have been encouraged to telework and

18                         minimize personal contact to the greatest extent possible. Given defense

19                         counsel’s high-risk factors, it will be difficult to avoid personal contact should the

20                         trial proceed as planned, particularly with respect to preparing for said trial as that

21                         would necessitate in-person witness interviews and preparation.

22                f)       Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of March 9, 2021 to July 27, 2021,

27         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

28         because it results from a continuance granted by the Court at defendant’s request on the basis of

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00018-DAD-BAM Document 29 Filed 01/21/21 Page 4 of 4


 1          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 2          of the public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: January 20, 2021                                  MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ LAURA D. WITHERS
11                                                            LAURA D. WITHERS
                                                              Assistant United States Attorney
12

13
     Dated: January 20, 2021                                  /s/ JAMES HOMOLA
14                                                            JAMES HOMOLA
15                                                            Counsel for Defendant
                                                              KEVIN CROWNOVER
16

17

18
                                            FINDINGS AND ORDER
19
     IT IS SO ORDERED.
20
        Dated:    January 20, 2021
21                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
